Citation Nr: 1529517	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-22 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for right pes planus with hammertoe deformities and heel spurs (claimed as bilateral pes planus), to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for left pes planus with hammertoe deformities and heel spurs (claimed as bilateral pes planus), to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to October 1984, from December 1990 to June 1991, from February 2003 to May 2003 and from January 2008 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In September 2014, the Board remanded this matter for additional development.  The development included affording the Veteran VA examinations.  The development has been completed with regard to the service connection claims being decided below.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, two VA examinations were obtained in November 2014.  Thereafter, a Supplemental Statement of the Case (SSOC) was issued in March 2015.  The March 2015 SSOC did not address the later of the two examinations.  In light of the grant of service connection for the Veteran's foot disabilities, a remand for RO review of this record before adjudication of the claims is unnecessary.  See 38 C.F.R. 
§§ 19.31.
The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, left pes planus with hammertoe deformities and heel spurs is caused or aggravated by service-connected bilateral knee disabilities.

2.  Resolving reasonable doubt in the Veteran's favor, right pes planus with hammertoe deformity is caused or aggravated by service-connected bilateral knee disabilities.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for left pes planus with hammertoe deformity as secondary to service-connected bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  

2.  The criteria for service connection for right pes planus with hammertoe deformity as secondary to service-connected bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014)    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2014), have been accomplished. The Board finds that no further notification or assistance is necessary with respect to the claims being decided, and that deciding the appeal at this time is not prejudicial to the Veteran.

II. Analysis of Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran asserts that bilateral hammertoe deformities with pes planus are related to service or a service-connected disability.  He asserts that his foot disabilities are related to infantry marches and airplane jumps during service.  The Veteran also asserts that his bilateral foot disabilities are related to his service-connected knee disabilities.  At the Board hearing, the Veteran testified that his physician told him that arthritis of his knees caused his feet to drop.  

The Veteran had active duty service from May 1980 to October 1984, from December 1990 to June 1991, February 2003 to May 2003 and from January 2008 to February 2009.  Service treatment records reflect complaints of right foot pain.  The Veteran was seen in sick call in December 2008 with a complaint of right foot and ankle pain.  He reported that he twisted his ankle one month prior when stepping off of a bus and that he dropped a 25-pound weight on his foot two days prior.  An x-ray of the right foot demonstrated anatomic alignment without fracture or dislocation.  There was a plantar heel spur.  No periosteal changes or other stress changes were identified.  The remainder of the examination was within normal limits.  The impression was no acute abnormality of the right foot.

A January 2009 entry in the service treatment records noted a  history of right foot plantar fasciitis in December 2008.  The entry indicated that the Veteran was given a foot brace, and his symptoms resolved.  The service treatment records do not show any other complaints of foot problems.

The Veteran had a VA examination in September 2010.  The Veteran reported a history of flat feet since 2003.  He reported that this condition was due to airborne jumps and infantry marches.  X-rays showed hammertoe deformities and posterior calcaneal spur of the right foot and hammertoe deformities of the left foot.  The examiner diagnosed right pes planus, hammertoe deformities and heel spur and left foot pes planus and hammertoe deformities.  The VA examiner opined that pes planus is less likely than not due to an in-service event.  The examiner did not provide a rationale for the opinion.  

In a December 2010 statement, a private physician, Dr. J.S., M.D., opined that pes planus is aggravated by the Veteran's bilateral knee disabilities.  

VA outpatient treatment records reflect treatment of foot pain.  A September 2014 outpatient record reflects that the Veteran received steroid injections for ongoing foot pain.  

The Veteran had a VA examination in November 2014.  The Veteran reported foot problems during his service in the Army.  He reported foot problems and sprained ankles during that time.  The Veteran reported that he was told that he had flat feet and hammertoes during active duty service.  

The VA examiner opined that left and right flat foot with hammertoes is less likely than not incurred in or caused by service.  The examiner reasoned that service examinations in February 1996, May 2003, April 2001 and October 2006 did not show foot complaints or abnormalities.  The examiner noted that a December 2008 examination showed that the Veteran was previously diagnosed with right plantar fasciitis.  The examiner indicated that a December 2008 x-ray showed no abnormalities.  The examiner opined that left and right flat foot with hammertoes is not proximately due to or aggravated by the Veteran's service-connected knee disabilities.  The examiner explained that the measurement from the knees to the ankles was normal bilaterally, and the Veteran's gait was non-antalgic.  The examiner noted that the Veteran did not currently have calcaneal spurs or hammertoes.  

Later in November 2014, the Veteran had another VA examination.  The Veteran reported that he performed parachute jumps and was in the infantry in service.  He reported that he started to have foot pain in December 2008, which he related to airborne jumps and hard landings.  He reported a long history of bilateral knee pain which exacerbated his foot pain.  Imaging studies showed mild left pes planus, bilateral calcaneal enthesophyte, right greater than left, scattered osteoarthritis and left hallus valgus.

The examiner opined that pes planus with hammertoes and heel spurs is less likely than not related to active service, including parachute jumps and infantry marches.  The examiner opined that parachute jumps would not be the cause of pes planus but would advance the natural progression of pes planus in the presence of pre-existing pes planus.  The examiner indicated that pre-existing pes planus was not located on review of the medical records.  The examiner indicated that the records did not show pre-existing hammertoes, and hammertoes were not shown on examination.  

While the second November 2014 examination did not find a current diagnosis of hammertoes, the Veteran was diagnosed with hammertoes during the pendency of the claim.  Therefore, the requirement of a current diagnosis is met.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).   

The examiner opined that heel spurs is at least as likely as not related to service, including infantry marches and parachute jumps during service.  The examiner explained that the strain placed on the plantar fascia as a result of infantry marching could cause trauma to the plantar fascia resulting in inflammation, arch pain and the development of heel spur.  The examiner indicated that the Veteran had a palpable plantar fibromatosis which is at least as likely as not the result of recurrent trauma to the plantar fascia.  

The examiner opined that right and left plantar fasciitis with hammertoes is not proximately caused by, or due to, service-connected knee disabilities.  The examiner noted that there was no documentation of pre-existing pes planus disability or pre-existing hammertoe deformity.  

The examiner opined that heel spurs are at least as likely as not proximately caused by or due to service-connected knee disabilities.  The examiner explained that the strain on the plantar fascia as a result of service-connected knee disabilities would likely cause additional strain to the plantar fascia due to modification of gait (increased abduction and pronation) resulting in inflammation, arch pain and the development of heel spur.  

The examiner opined that left and right hammertoes with plantar fasciitis are at least as likely as not aggravated by the Veteran's service-connected knee disabilities.  The examiner explained that prolonged standing exacerbates knee pain which then exacerbates foot pain resulting in a modification of gait (increased bilateral foot abduction and pronation).  As a result, fatigue and instability of arches requires the use of a cane.  The examiner opined that the Veteran's right and left pes planus with hammertoes and heel spurs is permanently aggravated by the Veteran's knee disabilities due to excessive over pronation in an attempt to compensate for knee pain with ambulation.  

The record in this case contains conflicting medical opinions regarding the etiology of the Veteran's bilateral foot disabilities.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Board finds the 2009 VA examination and the opinion from Dr. J.S. less probative because there was no rationale provided by those physicians.  The second November 2014 VA examination included a thorough and detailed rationale and was performed by a podiatrist who specializes in the treatment of  foot disorders.  The Board therefore accords greater probative value to this November 2014 examination.  Based upon the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected knee disabilities either caused or aggravated right and left pes planus with hammertoe deformities and heel spurs.  Accordingly, service connection is warranted for right and left pes planus with hammertoe deformities and heel spurs.   






							(Continued on the next page)

ORDER

Service connection for right pes planus with hammertoe deformities and heel spurs (claimed as bilateral pes planus) is granted.

Service connection for left pes planus with hammertoe deformities and heel spurs (claimed as bilateral pes planus) is granted. 


REMAND

The Veteran asserts that obstructive sleep apnea is either proximately due to, or aggravated by, his service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  The Board remanded this claim in September 2014 to obtain a VA examination.  The examiner was asked to address whether there was clear and unmistakable evidence that sleep apnea was aggravated in service.  The examiner was also asked to provide an opinion as to whether obstructive sleep apnea was either caused or aggravated by service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  

The Veteran had a VA examination in November 2014.  The examiner opined that sleep apnea existed prior to service and was not aggravated beyond its natural progression during service.  The examiner opined that chronic adjustment disorder with mixed anxiety and depressed mood is not caused by or due to sleep apnea.  

Subsequently in November 2014, the RO obtained an addendum opinion because the November 2014 examiner did not address the question posed in the remand.  In the addendum, the examiner then opined that it is less likely than not that sleep apnea was caused or aggravated by chronic adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that current medical literature does not show a definitive relationship between obstructive sleep apnea and the development of depression.  The examiner noted that obstructive sleep disorder was diagnosed in 2004 and that a mental health disorder was diagnosed in 2009.  The examiner addressed the issue of causation but did not provide sufficient rationale concerning aggravation, as there was no adequate discussion of whether the Veteran's sleep apnea is permanently worsened by service-connected chronic adjustment disorder.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary to ensure compliance with the remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the November 2014 VA examiner for an addendum opinion.  The examiner should review the claims file and provide the following opinions:

a) Whether it is at least as likely as not that the Veteran's current sleep apnea is aggravated (permanently worsened) by his service-connected chronic adjustment disorder with mixed anxiety and depressed mood. 

b) If it is determined that the Veteran's sleep apnea is aggravated by his chronic adjustment disorder, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The VA examiner must provide a detailed rationale for any opinions provided.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  In the event that the November 2014 VA examiner is not available, a medical opinion should be obtained from another examiner that addresses the inquiries set forth above regarding the disability claimed.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


